IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-78,944-03


                   EX PARTE REGINALD WAYNE EMERSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. F89-91792-N IN THE 195TH DISTRICT COURT
                             FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

vehicle and sentenced to 35 years’ imprisonment.

        Applicant contends, in relevant part, that the September 18, 2018, parole revocation hearing

violated due process, and that he was denied his right to counsel. Based on materials provided by

the Texas Department of Criminal Justice, Pardons and Paroles Division, and the Classification and

Records Department, the trial court determined that, under the unique facts of this case, fundamental

fairness required that Applicant be provided with counsel. Accordingly, the revocation of
                                                                                                    2

Applicant’s parole violated due process. The trial court also found insufficient evidence of the two

alleged violations that resulted in revocation. The court recommends that Applicant be reinstated

to parole and that any collateral consequences, such as forfeiture of time credits due to the improper

revocation, be removed.

       The trial court’s determination that the record shows a due process violation is supported by

the record. Relief should be granted. The Pardons and Paroles Division shall either reinstate

Applicant to parole or reopen the revocation proceedings. Applicant’s remaining claims lack merit

and are denied.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: December 11, 2019
Do not publish